Citation Nr: 1109816	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  05-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected lower right extremity disability.

2.	Entitlement to service connection for a left knee disability, claimed as secondary to service-connected lower right extremity disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran's July 2005 VA Form 9 included a request for a hearing.  The Veteran was scheduled for a hearing in November 2007; however he did not show up for the hearing.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

The case was brought before the Board in January 2008, June 2009, and most recently in March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in April 2010 for his lumbar spine and left knee disabilities.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additional evidence was received by the Board in October 2010 and the Veteran waived RO jurisdiction over this evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.	A lumbar spine disability was not manifested in active service; any current lumbar spine disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected residuals of a right leg fasciotomy.

2.	A left knee disability was not manifested in active service; any current left knee disability is not otherwise etiologically related to the Veteran's active service nor was it caused to or chronically worsened by the Veteran's service-connected residuals of a right leg fasciotomy.


CONCLUSIONS OF LAW

1.	A lumbar spine disability was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	A left knee disability was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2003 and February 2008.  The August 2003 letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The February 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2003 rating decision, the Board finds that providing him with adequate notice in the February 2008 letter followed by a readjudication of the claim in the January 2009 supplemental statement of the case, June 2009 Board decision, December 2009 supplemental statement of the case, March 2010 Board decision, and August 2010 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations in September 2003, October 2004, July 2008, October 2009, and April 2010 to obtain opinions on the etiology of his lumbar spine and left knee disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  These examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is alleging that his lumbar spine and left knee disabilities are due to incidents which occurred in-service.  He alleges that while on active duty he was playing football and injured his right leg when someone slammed into him.  The Veteran ultimately underwent surgery for a right leg fasciotomy while in-service.  He argues that his back has been affected ever since the incident occurred.  (See September 2003 statement in support of claim).  The Veteran further alleges that he performed multiple jumps as a paratrooper, which affected both his left knee and his back.  (See July 2005 VA Form 9).  For these reasons, the Veteran believes his claims for service connection should be granted.

The Veteran's claims will be considered on a direct and secondary basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on either basis.

Analysis

With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of a lumbar spine or left knee disability.  

At the Veteran's entrance examination in January 1955 the examiner found no defects and ultimately declared that the Veteran was qualified for enlistment.  In addition, a March 1955 Report of Medical History, completed and signed by the Veteran, indicated he denied ever having a "trick" or locked knee, and there is nothing to indicate he suffered from a lumbar spine disability.  

The only reference to either a lumbar spine or left knee disability comes from an October 1956 service treatment record which noted abrasions and lacerations on both the left and right knees.  There is no further follow-up for the left knee, and no diagnosis is given for a left knee disability.  A February 1957 service treatment record noted that the Veteran underwent a fasciotomy of the right leg after a football injury approximately 1 year earlier.  There is no mention in this record of a lumbar spine disability.  Furthermore, in the Veteran's June 1957 separation examination the examiner reported the Veteran had a normal musculoskeletal system, spine, and lower extremities.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with a lumbar spine or left knee disability.  The lack of findings of record weighs against the Veteran's assertion that he suffered from these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran filed a claim of service connection for a right leg injury in November 1957, but he did not report a lumbar spine or left knee disability at this time.  The Veteran was given a VA examination in January 1958, 3 months after separation from service, and the examiner specifically noted that the Veteran's musculoskeletal system was normal, with the exception of residuals to the right leg from the in-service right leg fasciotomy.  The Veteran did not complain of lumbar spine or left knee pain at the time of the examination, nor did he reference that he had injured his spine or left knee while in-service.

The Veteran's first post-service evidence of a lumbar spine disability comes from a VA examination in September 2003.  After reviewing an x-ray, the examiner reported degenerative changes of the lumbar spine.  The length of time between separation from service and evidence of a lumbar spine disability 46 years later weighs against a showing of continuity of symptomatology.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With regards to the Veteran's left knee disability, the evidence also does not indicate continuity of symptomatology.  The first post-service indication of a left knee disability is also from a September 2003 VA examination where the examiner diagnosed the Veteran with bilateral knee strain.  As such, the Board observes that, at the very earliest, the Veteran was diagnosed with a left knee disability was September 2003, 46 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra.  

The Board notes that at the September 2003 VA examination, the Veteran complained that he had been experiencing pain in his lumbar spine and left knee since 1955.  The Veteran has also provided a statement from his wife who stated that he has had back and leg pain since they were married, in approximately 1990 (See September 2003 spouse statement).  The Veteran also submitted a statement from a former co-worker which stated the Veteran had complained of pain in his back and leg when they worked together, from 1996-1997.  (See September 2003 co-worker statement).  
The Board acknowledges the Veteran and his wife, indicate he currently suffers from back and leg pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

A March 2004 VA treatment record also confirmed that the Veteran was suffering from degenerative disk disease and very early degenerative changes of the left knee.  An October 2004 VA examiner reported that the Veteran suffered from bilateral patella pain syndrome and degenerative disc disease of the lumbar spine.  However, the examiner did not link either of these disabilities to the Veteran's active duty.  An August 2005 VA treatment record reported the Veteran said he had been suffering from knee and lumbar spine pain since the 1950's.  However, he indicated his lumbar spine pain had increased in severity in the previous 10 years.  

The Veteran also had a VA examination in July 2008.  The examiner reported that there was no evidence that the Veteran was currently suffering from left knee pain.  With regard to the Veteran's lumbar spine disability, the examiner stated that low back pain was expected in a person who was 70 years old and the amount of pain was appropriate for a person his age.  The examiner did not link the Veteran's left knee or lumbar spine disability to active duty.  

An October 2009 VA examiner reported that the Veteran suffered from mild degenerative joint disease of the left knee.  However, the examiner opined that it was less likely than not that the Veteran's left knee disability was related to his active duty.  The Veteran's lumbar spine disability was diagnosed as degenerative joint disease and again, the examiner found it was less likely than not that his lumbar spine disorder was related to his active duty.

The Veteran also submitted 3 private statements which relate his lumbar spine and left knee disabilities to service.  Dr. J submitted a statement in July 2004 and March 2010 which indicated he had been treating the Veteran and he believed the Veteran's disabilities were caused by service.  A March 2010 private statement from Dr. S. also stated he believed the Veteran's jumps as a paratrooper could predispose him to his present conditions.  

Although Dr. S. indicated the Veteran would be predisposed to his present conditions, he does not report what the Veteran is currently suffering from.  Furthermore, although he indicated the Veteran would have sustained "blunt force trauma," he did not provide an opinion for how this would have affected the Veteran's current lumbar spine and left knee disabilities.  With regard to Dr. J's statements, the Board finds that he is generally service connecting the Veteran's neural, vascular, muscular, and skeletal systems of his feet, ankles, knees, legs, hips, and back.  The March 2010 statement is followed by a description of many disabilities the Veteran is currently suffering from.  Dr. J. fails to provide an adequate basis for linking these disabilities to service, other than the Veteran sustained "blunt force trauma" as a paratrooper.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

As noted above, neither private examiner offers a rationale for their opinion other than the Veteran was a paratrooper who would have sustained blunt force trauma.  Neither examiner indicated that they have reviewed the Veteran's service treatment records, or any other information contained in the claims file.  The Board assigns more weight to the July 2008 and October 2009 VA examiner's reports.  Both of these examiners reviewed the claims file, including service treatment records, performed examinations of the Veteran, and completed physical testing.  The rationales for not linking the Veteran's disabilities to service include that it was many years post-service before the he complained of pain; the Veteran's current age is associated with lumbar pain, and the finding of no left knee pain in July 2008.

In sum, the Board finds that there is no evidence of a lumbar spine or left knee disability during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current lumbar spine and left knee disabilities and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  The lack of competent evidence linking the Veteran's disabilities to service, the failure to mention a lumbar spine or left knee disability in a VA examination provided less than 1 year after service, and the length of time between the Veteran's separation from active service and first complaints of a lumbar spine and left knee disability weigh against the Veteran's claim. 

There is also no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with arthritis of the lumbar spine or left knee within one year of service.  As such, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

With respect to secondary service connection, the Veteran contends that his current lumbar spine and left knee disabilities were proximately caused by his service-connected residuals of a right leg fasciotomy.  Alternatively, he argues that his lumbar spine and left knee disabilities were aggravated by his service-connected lower right extremity disability.

With regard to the Veteran's lumbar spine disability, the July 2008 VA examiner found it was less likely than not that his right leg injury was related to his lumbar spine disability.  The examiner's rationale was that for the right leg fasciotomy to cause back problems, there would have to be a significant leg length discrepancy, severe muscle weakness, and incoordination.  However, none of this is noted as the Veteran's discharge physical was normal for the musculoskeletal system.
At the October 2009 VA examination, the examiner noted the Veteran's legs were the same length, his knee problem began many years after service, and he had free range of motion of each knee.  As such, the examiner opined that it was less likely than not his left knee disability was related to his right knee.

The Veteran was afforded a VA examination in April 2010, during which the examiner found the Veteran suffered from degenerative disk disease as well as degenerative joint disease of the left knee.  The examiner opined that there was no service-connected lower right extremity disability which was related to the Veteran's current lumbar spine and left knee disabilities.

As noted above, the Veteran provided private statements from Dr. S. and Dr. J.  The March 2010 statement from Dr. J. also states that the Veteran's service-connected fasciotomy caused his lumbar spine and left knee disabilities.  However, Dr. J. does not indicate why the Veteran's right leg fasciotomy would have caused his current lumbar spine and left knee disabilities.  As such, less probative value is assigned to these statements.  See Evans supra; see also Hernandez, supra.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that a service-connected disability is the proximate cause of or has aggravated his current lumbar spine or left knee disability.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's lumbar spine and left knee disabilities and service, as well as evidence showing no treatment for either disability until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for a lumbar spine and left knee disability on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


